DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
Withdrawal of Previous Restriction Requirement
Claims 18-20, previously withdrawn from consideration as a result of a restriction requirement, have been rejoined and fully examined for patentability under 37 CFR 1.104. Claim 18 and claims 19-20 as amended (see Examiner’s Amendment below) are now allowed as being dependent upon allowable independent claim or as including the common allowable subject matter as the elected, claimed invention. Pursuant to the procedures set forth in MPEP § 821.04, the restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the applicant’s representative Richard A. Wolf on May 2, 2022.
The application has been amended as follows. 
In claims:
In claim 19, lines 1-2, “or any other preceding claim,” has been deleted.
In claim 20, lines 1-2, “or any other preceding claim,” has been deleted.
Allowable Subject Matter
Claims 1, 3-14 and 16-22 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 3-14 and 16-22 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. For example, the prior art of record does not teach “wherein the aluminum nitride tensile layer and the compressive layer both impart forces to the substrate to thereby control an amount that the substrate bows; and wherein the aluminum nitride tensile layer is a polycrystalline dielectric material” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1. Also, the prior art of record does not teach “wherein the aluminum nitride tensile layer and the compressive layer both impart forces to the substrate to thereby control an amount that the substrate bows. wherein the aluminum nitride tensile layer is formed as a polycrystalline dielectric material” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 18. Also, the prior art of record does not teach “wherein the aluminum nitride tensile layer and the compressive layer both impart forces to the substrate to thereby control an amount that the substrate bows; and wherein the aluminum nitride tensile layer is between the compressive layer and the substrate” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 21. Also, the prior art of record does not teach “wherein the aluminum nitride tensile layer and the compressive layer both impart forces to the substrate to thereby control an amount that the substrate bows; and wherein the temperature-sensitive material is between the substrate and the aluminum nitride tensile layer” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 8:00 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        May 2, 2021